Citation Nr: 9919702	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-44 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a right foot disability, status post bunionectomy.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from November 
1990 to November 1995, including 11 weeks in Somalia.  This 
case originally came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi which, in part, denied a compensable 
evaluation for his right foot bunion disability and which 
denied service connection for a bilateral knee disorder and 
for a low back disorder.  The Board remanded the case in 
March 1998 for additional development; the RO has now 
returned the case to the Board for appellate review.

The Board notes that the RO issued a rating decision in 
February 1999 that denied the appellant's claim for service 
connection for a right heel disorder.  As appeal of this 
issue has not been completed, and as the appellant still has 
several months in which to appeal it, the Board has not 
included this issue in its consideration of the claims on 
appeal.

The Board also notes that the appellant canceled the personal 
hearing at the RO that had been scheduled in July 1998.  He 
was subsequently notified in August 1999 that he would have 
60 days in which to request a rescheduling, otherwise the 
case would be returned to the Board.  The appellant did not 
respond.

The issue of entitlement to service connection for a 
bilateral knee disorder will be addressed in the REMAND 
section which follows the ORDER section in the decision 
below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims for an increased rating 
for his right foot disability and service connection for a 
low back disorder has been obtained by the RO to the extent 
required. 

2.  A right foot disability status post bunionectomy is 
manifested by subjective complaints of foot pain after 
periods of walking and standing and objective medical 
evidence of a screw in place about the distal aspect of the 
first metatarsal head, a toe walk with pain in the right 
great toe area, a nontender scar in the right great toe first 
metatarsal area, decreased range of motion of the right great 
toe with feeling of stiffness due to presence of hardware, 
use of a shoe insert and walking on the outside of the foot.

3.  Affording the appellant the benefit of the doubt, it is 
as likely as not that his currently manifested low back 
disorder had its onset in-service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but not more, 
for a right foot disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.20, 4.31, 4.40, 4.41, 4.45, 4.59, 4.71, 4.71a, 
and Diagnostic Codes 5280, 5284 (1998).

2.  Resolving the benefit of the doubt in favor of the 
appellant, a low back disorder was incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's assertions that his service-connected 
disability is of compensable severity and that he incurred a 
low back disorder in-service when considered in conjunction 
with the evidence on file constitute well-grounded claims 
within the meaning of 38 U.S.C.A. § 5107(a), requiring VA to 
fulfill the statutory duty to assist the appellant in 
developing all facts relevant to the claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The evidence on file 
includes service medical records, VA medical records and the 
reports of various VA medical examinations.  This evidence is 
sufficient in scope and depth for a fair, impartial, and 
fully informed appellate decision and the duty to assist has 
been fulfilled.

I.  Increased Ratings Claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established, the present level 
of disability is of primary concern.  Although 38 C.F.R. 
§ 4.2 requires that the whole-recorded history be reviewed, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  In view of recent guidance, the issue before the 
Board is taken to include whether there is any basis for 
"staged" ratings at any pertinent time, to include whether a 
current increase is in order.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The most current evidence of disability 
consists of service medical records, VA medical records dated 
in 1996-97, and the reports from VA medical examinations 
conducted in April 1996 and November 1998.

38 C.F.R. § 4.31 provides that in every instance where the 
schedule does not provide a no percent evaluation for a 
diagnostic code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  The appellant is currently assigned a noncompensable 
evaluation for his right foot disorder, classified as status 
post bunionectomy, under Diagnostic Code 5280, hallux valgus, 
which provides a 10 rating criteria for postoperative hallux 
valgus with resection of the metatarsal head, or where severe 
if equivalent to amputation of the great toe.  The Board 
finds the selected rating scheme appropriate for the 
appellant's disability of the right great toe in view of the 
symptomatology and the disease for which service connection 
is in effect.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. §§ 4.20, 4.21.

The appellant underwent a modified Austin bunionectomy of his 
right foot while he was on active duty; postoperative 
radiographic examination revealed an anatomic first 
metaphalangeal joint with AO screw in place about the distal 
aspect of the first metatarsal head.  

The appellant underwent a VA medical examination of his foot 
in April 1996.  He complained of pain in the operative area 
with stress.  On physical examination, he was noted to have a 
well-healed scar on the dorsum of the right first metatarsal 
phalangeal joint.  The great toe exhibited 10 degrees of 
valgus.  The examiner stated that the appellant's range of 
motion for the metaphalangeal joint was 45 degrees of 
dorsiflexion and zero degrees of plantar flexion.

The appellant was seen in a VA clinic in September 1996, and 
again in September 1997, for complaints of right foot pain.  
The appellant underwent another VA medical examination in 
November 1998.  He stated that his right foot was painful, 
especially when walking or standing.  He also complained of 
pain on the great toe when bearing weight; he denied 
swelling.  On physical examination, the appellant was noted 
to have normal gait and station.  There was a nontender scar 
on the right first metatarsal area.  He demonstrated 10 
degrees of hallux valgus.  Extension of the great toe was 45 
degrees and flexion was 10 degrees; it felt stiff due to the 
hardware in it.  The examiner noted that the appellant had a 
special insert for his shoe and that his balance was good 
with no instability noted.  The examiner also stated that the 
appellant had limitation of motion of the right great toe and 
some discomfort and compensation technique (walking on the 
outside of the foot).  

Mindful of the holdings of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter Court) 
in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Floyd v. 
Brown, 9 Vet. App. 88 (1996), as well as the provisions of 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.55, 4.59 and 4.71, the Board 
has considered the appellant's complaints referred to in the 
medical evidence of record, pertaining to right foot pain, as 
credible, particularly since discomfort was clinically shown 
on the recent VA examination.  In addition, the Board notes 
that the appellant underwent excision of an abnormal 
prominence of the first metatarsal head (bunionectomy) (see 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 237 (28th ed. 1994)) 
such that a screw was required to hold pieces of bone 
together; this is similar to the resection (Id. at 1446) of 
the metatarsal head.  With resolution of reasonable doubt, it 
the Board's conclusion that a 10 percent evaluation is 
warranted for appellant's right foot disability, since it is 
approximately equivalent to resection of the metatarsal head.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.20, 4.40, 4.71a, Diagnostic Code 5280.

The appellant's right foot disorder could achieve a higher 
rating only if it were rated as flatfoot, acquired 
(Diagnostic Code 5276), weak foot (Diagnostic Code 5277), 
clawfoot (Diagnostic Code 5278), malunion of the tarsal or 
metatarsal bones (Diagnostic Code 5283) or foot injury 
(Diagnostic Code 5284).  However, based on the clinical 
findings of record, with some discomfort but no gait 
impairment shown, it would not be reasonable to characterize 
that disability as equivalent to pes planus with marked 
deformity, accentuated pain on manipulation and use of the 
foot, indications of swelling on use of the foot, and 
characteristic callosities, or pes cavus where all toes tend 
toward dorsiflexion, dorsiflexion at the ankle is limited to 
a right angle, and the plantar fascia are shortened with 
marked tenderness under the metatarsal heads.  Furthermore, 
no malunion or nonunion of the tarsal or metatarsal bones, or 
the equivalent, has been demonstrated; nor has a moderately 
severe foot injury been demonstrated.  Thus, an evaluation in 
excess of 10 percent would not be warranted under these 
analogous diagnostic codes.  38 C.F.R. § 4.20, Diagnostic 
Codes 5276, 5278, 5279, 5283, 5284.

The Board has considered the provisions of 38 C.F.R. §§ 4.10 
and 4.40, but there is no significant functional impairment 
(such as incoordination, instability, or gait impairment) 
attributable to the service-connected right foot disability.  
A 10 percent evaluation adequately compensates for the 
commensurate degree of impairment resulting from that 
disability.  An extraschedular evaluation is not warranted, 
since the evidence does not show that the right foot 
disability presents such an unusual or exceptional disability 
picture with marked interference with employment or frequent 
periods of hospitalization as to render the regular standards 
impractical.  38 C.F.R. § 3.321(b)(1).  Given the fact that 
the right foot disability does not produce more than moderate 
overall impairment, it could not be reasonably characterized 
as markedly interfering with industrial functioning (the 
appellant is employed and there is no evidence of any periods 
of hospitalization).  The persistent pain and limitation of 
motion, viewed in conjunction with the service medical record 
that showed removal of a portion of the metatarsal head, 
overall, appear to reflect more approximately what the 
corresponding percentage evaluation under Diagnostic Code 
5280 of 10 percent would contemplate.

II. Service connection claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304.  To 
establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease occurred in service.  
38 C.F.R. § 3.303(d). 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The appellant's 
enlistment examination dated in June 1990 showed a report of 
a back injury diagnosed as a pulled muscle, however there 
were no objective findings regarding a back condition on 
physical examination and the examiner stated that there were 
no residuals of the back injury.  While the presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service, no 
such evidence exists in this case.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

The appellant was treated in-service in October 1994 for 
complaints of back pain of two months duration.  Positive 
point tenderness was observed on the left at L3-L4.  A 
subluxation at L3 was assessed.  The Board notes that the 
appellant was awarded the Parachutist Badge and that he 
served in Somalia.  During his separation examination 
conducted in August 1995, the appellant reported a history of 
recurrent back pain; no clinical findings pertinent to the 
back were made on physical examination.

Approximately four months after his release from active duty, 
the appellant underwent a VA medical examination in April 
1996.  He complained of pain in the midline of his lumbar 
area without radiation or numbness or tingling.  On physical 
examination, the appellant demonstrated tenderness over the 
spinous process of L5, as well as a decreased range of lumbar 
spine motion.  Straight leg raises caused hamstring tightness 
at 90 degrees bilaterally.  The examiner rendered an 
impression of low back pain without objective evidence of 
pathology.  Radiographic examination was apparently 
performed, but the results are not of record.

Review of the VA outpatient treatment records indicate that 
the appellant sought treatment for complaints of low back 
pain on several occasions during the first 15 months after 
his separation from service.  In January 1996, he was given a 
clinical assessment of back pain.  In May 1996, he was found 
to have sharp pain with flexion and right lateral bending; 
again, the clinical assessment was back pain.  In February 
1998, mild scoliosis was observed and radiographic 
examination of the lumbosacral spine demonstrated mild 
hypertrophic changes of the sacroiliac joint.

In the most recent VA spine examination report dated in 
November 1998, the appellant complained of back pain that did 
not radiate.  Physical examination showed no tenderness and 
mild scoliosis was observed.  A decreased range of lumbar 
spine motion was noted: forward flexion to 65 degrees, 
backward extension to 30 degrees, left and right lateral 
flexion to 30 degrees, and left and right rotation to 40 
degrees.  The appellant had sensory function that was intact 
to touch and pinprick.  Radiographic examination was not 
accomplished.  The final impression was chronic low back pain 
(mechanical).  The examiner opined that, considering the 
physical findings and the frequency of the episodes of pain, 
that he could not with any certainty say what was the 
etiology of the appellant's low back pain.  

Accordingly, the Board, based on its review of all the 
relevant evidence in this matter, finds that the evidence is 
at least in equipoise as to the merits of this claim.  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  Taking into consideration the facts above 
and the nature of the appellant's activities while he was in 
the Army, and giving the benefit of the doubt to the 
appellant, the Board finds that it is at least as likely as 
not that the low back disorder demonstrated by the appellant 
between April 1996 and January 1998 was related to service.  
The evidence on this issue being in equipoise, entitlement to 
service connection for a low back disorder is warranted. 


ORDER

An increased ratings of 10 percent, but no more, for a right 
foot disability is granted, subject to the applicable 
regulatory provisions governing payment of monetary awards.

Entitlement to service connection for a low back disorder is 
granted.


REMAND

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131.  A disability 
which is proximately due to or the result of a service- 
connected disease or injury (including the treatment 
therefore) shall be service connected.  38 C.F.R. § 3.310.  
Furthermore, the Court has held that the term "disability" as 
used in 38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. 
§ 3.310(a) should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Statements submitted by the appellant reflect that he claims 
that his current knee disorder is related to his in-service 
experiences including parachute jumps and there is evidence 
that was awarded a Parachutist Badge.  The appellant 
underwent a VA medical examination in November 1998.  He 
complained of bilateral knee pain.  On physical examination, 
the appellant's gait and station were normal.  Straight leg 
raises were negative.  The knees were nontender and there was 
questionable anterior posterior laxity noted on the drawer 
sign.  Active range of motion was zero to 135 degrees and 
there was mild discomfort noted during passive flexion and 
extension bilaterally.  Crepitus was felt in the 
retropatellar area bilaterally.  Radiographic examination 
revealed no significant findings.  The examiner gave an 
impression of chronic bilateral knee pain with questionable 
anterior posterior laxity, but was unable to state with any 
certainty what would be the etiology of the knee pain.

The VA medical records obtained pursuant to the March 1998 
Board remand revealed that the appellant sought treatment for 
his knees in September 1997, and reported that he had been 
told by a local medical doctor that he had cartilage damage; 
he also reported that he had been undergoing physical therapy 
for his knees.  While the RO made an attempt to obtain a 
release from the appellant for the associated records, the 
appellant did not respond.  The Board is of the opinion that 
another attempt should be made to obtain these records, 
especially in light of the VA examiner's inability to render 
an opinion concerning the knee disorder.

To date, no adequate or complete assessment of the nature, 
severity and etiology of the appellant's bilateral knee 
disorder has been accomplished.  Furthermore, there was no 
indication that there has been any VA medical consideration 
of whether or not the appellant's current chronic bilateral 
knee pain is related to his in-service experiences including 
parachute jumps, or to the tenderness and pain with decreased 
range of motion observed during VA treatment in May 1996, or 
whether the appellant's service connected right foot or back 
disability is etiologically related any currently present 
knee disorder.  See Allen, supra.

The VA has a duty to assist veterans in the development of 
all facts pertinent to their claims once the claim is well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a).  
Based on the evidence now assembled the Board finds that VA 
has a duty to obtain a VA examination with opinion upon which 
to determine entitlement to the benefits sought.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  The duty to assist also 
includes obtaining medical records where indicated by the 
facts and circumstances of the case.  See Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Any additional reports of 
inpatient or outpatient treatment should be obtained as well 
so as to ensure complete appellate review.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claims, the case is 
REMANDED for the following:  

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for any and all VA and non-VA 
health care providers who may have treated 
him before, during and after his military 
service for symptoms related to his knees. 
The Board is particularly interested in 
the treatment and physical therapy records 
reported in the September 1997 VA clinic 
record.  The RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.  If any request for private 
treatment records is not successful, the 
RO should inform the appellant and his 
representative of the negative outcome, 
and afford them an opportunity to obtain 
and submit the records, in keeping with 
the appellant's responsibility to submit 
evidence in support of his claim.  
38 C.F.R. §  3.159(c)(1998).

2.  The appellant should also be asked to 
furnish the names and addresses of any 
businesses that required him to take an 
employment physical examination.  
Similarly, the appellant should be asked 
whether he took any physical examinations 
for insurance purposes post-service.  If 
so, the names and addresses of the 
insurance companies or the physicians who 
conducted such examinations should be 
specified.  All leads should be pursued in 
order to obtain relevant evidence.  After 
obtaining the appropriate releases from 
the appellant, these records should be 
obtained.  Once obtained, all records must 
be associated with the claims file.  
Again, if any request for private records 
is not successful, the RO should inform 
the appellant and his representative and 
afford them an opportunity to obtain and 
submit the records.  38 C.F.R. 
§  3.159(c)(1998).

3.  Once the above-requested records have 
been obtained and associated with the 
claims folder, to the extent feasible, 
the RO should refer the entire claims 
folder to a VA orthopedist who should 
review the entire medical history of 
record, and based on that review should 
specifically express medical opinions on 
the following questions: (1) what is the 
correct diagnosis or diagnoses of any 
existing knee pathology; (2) if there is 
knee pathology, the degree of probability 
that it is more likely than not the 
result of the appellant's in-service 
occupational activities such as parachute 
jumping; (3) the specialist should 
indicate whether there is medical 
documentation to attribute any existing 
knee disorder to any post-service injury 
or occupational activities; and (4) if 
the appellant has a congenital knee 
disorder, whether there is evidence or 
medical findings establishing a 
probability that the congenital disorder 
became worse in service. The physician 
must provide a comprehensive report 
containing complete rationale for all the 
opinions expressed.  If the physician 
feels that an examination is deemed 
necessary in order to provide the 
requested opinions, then an examination 
should be promptly scheduled.  The claims 
folder and a copy of this remand are to 
be made available to the examiner prior 
to the examination.  All tests deemed 
necessary by the examiner are to be 
performed. 

4.  Thereafter, the RO should review the 
claims folder and ensure that the 
aforementioned report is complete and in 
compliance with the above directives.  If 
the report is deficient in any manner, it 
must be returned to the physician for 
correction. 38 C.F.R. § 4.2 (1998)
and Stegall v. West, 11 Vet.App. 268 
(1998)

5.  Subsequently, the RO should 
readjudicate the claim for service 
connection for a bilateral knee disorder 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand. In adjudicating 
the appellant's claim, the RO should 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

6.  The appellant is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999).  He is further 
advised that he should assist the RO in 
the development of his claim, and that 
failure to cooperate or to report for any 
scheduled examination without good cause 
may result in an adverse decision. See 38 
C.F.R. § 3.655 (1998) and Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

7.  If any claim not presently on appeal 
is denied and no disagreement or 
substantive appeal is filed, it should 
not be certified to the Board unless all 
applicable appellate procedures are 
followed.

A supplemental statement of the case should be subsequently 
issued and the appellant and his representative should be 
afforded an opportunity to respond.  Thereafter, and subject 
to current appellate procedures, the case should be returned 
to the Board for further appellate consideration, if in 
order.  The purpose of this REMAND is to allow for additional 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claims.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

